DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3 are as originally presented, claims 4-13 and 18-22 have been withdrawn from consideration, claims 14, and 16-17 remain are as previously presented and claim 15 has been cancelled.

Response to Arguments
The applicant respectfully argues:
The examiner fails to cite two different pressures that are used for determining the trapped air mass, that is, there is no exhaust manifold pressure and a tuned pipe pressure.
Ahren fails to teach or suggest using a barometric pressure, intake air temperature, an exhaust manifold pressure, a tuned pipe pressure, and an engine speed to determine the trapped air mass, and then determine a pulse within a response to the trapped air mass.
While Katoh is relied upon for the tuned pipe pressure, and determines the fuel injection timing and amount, there is no teaching for determining a trapped air mass using the tuned pipe pressure.
The examiner believes that the exhaust pipe is a confined state, and the Charles law states that the volume of gas is directly proportional to its temperature when pressure is constant. However, an exhaust pipe is far from a confined space to which Charles law applies. 
The examiner fails to allege that a tuned pipe temperature sensor for determining trapped air mass is taught in the Scharfenberg reference, and only cites Scharfenberg for a fuel pressure sensor and a fuel temperature sensor. 
Claim 14 does not include a fuel pressure sensor and the fuel pressure sensor is therefore not a tuned pipe temperature.
Scharfenberg fails to teach or suggest a tuned pipe temperature sensor generating a tuned pipe temperature signal.

The examiner respectfully argues:
Ahern is relied upon to teach using an exhaust manifold pressure (exhaust pressure; [Col. 6, ln 33-36]) and determining a trapped air mass estimation (“…calculations can be on the basis of the actual mass of air trapped in the engine cylinder per cycle” [Col. 3, ln 45-54]). Katoh is relied upon, inter alia, to teach determining a tuned pipe pressure (“Exhaust system back pressure in the expansion chamber 43 is sensed by a sensor 71 and is outputted to the ECU 54 through a conductor 72.”; [Col. 8, ln 15-27]; fig. 1). Ahern as modified by Katoh, as explained in the rejection below, results in a system that determines a trapped air mass based on an exhaust manifold pressure, that also has a tuned pipe pressure sensor. One having ordinary skill in the art would have found it obvious to also include this tuned pipe pressure 
Ahren teaches using a barometric pressure, intake air temperature, an exhaust pressure (note: both exhaust manifold pressure and tuned pipe pressures are exhaust pressures which are sensed in their respective areas) and an engine speed to determine the trapped air mass ([Col. 3, ln 9-54]).  Further, regarding the recitation of “and then determine a pulse within a response to the trapped air mass” in the applicant’s arguments, it is unclear as to what exactly the “pulse” is referencing. The examiner believes that the term “pulse” is referencing a pulse width of a fuel injector. If the term “pulse” is referencing a pulse width of a fuel injector, then this is inherent with the teachings of Ahren ([Col. 4, ln 45-58]; also see [Col. 7, ln 8-11] “…appropriate signal is given to the fuel injector to effect delivery for the required amount of fuel to the respective cylinders of the engine”), being that Ahren discloses determining a trapped air mass, and then later uses maps (determined via engine calibration using the above engine data, as explained in [Col. 4, ln 45-58]) which are used to control the fuel injection system. 
The applicant is correct in that Katoh is relied upon for the tuned pipe pressure, and determines the fuel injection timing and amount. The applicant is also correct in that Katoh fails to teach determining a trapped air mass using the tuned pipe pressure (a type of exhaust pressure). However, Katoh is not relied upon to teach determining a trapped air mass using the tuned pipe pressure, and is not required to disclose determining a trapped air mass using the tuned pipe pressure, since this teaching is present in Ahern (note: Ahern broadly discloses determining a trapped 
The examiner believes that the applicant misunderstood the examiners rejection in this concern. The exhaust pipe is not completely confined, being that it has an inlet and an outlet. However, the exhaust pipe is a pipe and confines the exhaust gas in a circumferential manner, as the exhaust gas flows from an inlet to an outlet of the exhaust pipe. When designing a suitable exhaust pipe (as well as in designing other things), engineers often use a concept of a “control volume”. It is in this regard that Charles law is applicable. When looking at a small section of exhaust pipe, and a volume of exhaust gas within that pipe (such as that emitted from a single exhaust stroke), which is confined by the sidewalls of the exhaust pipe, as well as the remnants of the preceding exhaust gas charges, and a subsequent exhaust gas charge, then it is helpful to consider that individual volume of exhaust gas as being confined in this sense (note: it is common for exhaust systems to have a back pressure of about 3 psi above atmospheric pressure). It is also helpful to consider that individual volume of exhaust gas as being confined as it flows through the exhaust system, such that the exhaust system can be properly sized. However, properly sizing exhaust system components also often utilize other equations, such as the Bernoulli equation, principles of heat and mass transfer, as well as utilization of the Helmholtz equation (acoustics), as well as other equations. 
Scharfenberg is not relied upon to teach a tuned pipe temperature. Katoh is relied upon to teach determining a tuned pipe pressure. Further, the relationship between 
Claim 14 recites inter alia “…a fuel system comprising a fuel pressure sensor…” this limitation requires a fuel pressure sensor. Scharfenberg teaches a fuel system having, inter alia, a fuel pressure sensor (fuel rail pressure sensor 22; [0011]), and a fuel temperature sensor (fuel temperature sensor; [0016]). The examiner agrees with the applicant that a fuel pressure sensor is not a tuned pipe temperature, as these are different things. 
Scharfenberg is not relied upon, nor is required to teach or suggest a tuned pipe temperature sensor generating a tuned pipe temperature signal. Scharfenberg is relied upon to teach a fuel system having, inter alia, a fuel pressure sensor (fuel rail pressure sensor 22; [0011]), and a fuel temperature sensor (fuel temperature sensor; [0016]). Claim 14 is rendered obvious by Ahern as modified by Katoh and Scharfenberg and as further modified by the well known relationship between 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ahern (U.S. 5427083) in view of Katoh et. al. (U.S. 5630395).
In re claim 1, Ahern teaches a method of controlling a two-stroke engine (“…this may be particularly desirable with respect to a two stroke cycle engine”; [Col. 3, ln 45-54])comprising: 
determining a barometric pressure (ambient pressure; [Col. 6, ln 33-36]); 
determining air intake temperature (manifold charge air temperature; [Col. 6, ln 33-36]; also see intake air temperature; [Col. 2, ln 3-11]); 
determining an exhaust manifold pressure (exhaust pressure; [Col. 6, ln 33-36]); 
determining an engine speed (engine speed; [Col. 6, ln 33-36]); 
determining a trapped air mass estimation (“…calculations can be on the basis of the actual mass of air trapped in the engine cylinder per cycle” [Col. 3, ln 45-54]) based on 
barometric pressure (as explained above), 
intake temperature (as explained above), 
engine speed (as explained above), and 
exhaust manifold pressure (as explained above); and 
generating a fuel pulsewidth (“…appropriate signal is given to the fuel injector to effect delivery for the required amount of fuel to the respective cylinders of the engine”; [Col. 7, ln 8-11]) in response to the trapped air mass estimation.
However, Ahern lacks 
determining a tuned pipe pressure.
Katoh discloses 
determining a tuned pipe pressure (“Exhaust system back pressure in the expansion chamber 43 is sensed by a sensor 71 and is outputted to the ECU 54 through a conductor 72.”; [Col. 8, ln 15-27]; fig. 1).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ahern, to incorporate determining a tuned pipe pressure, as clearly suggested and taught by Katoh, in order to determine the fuel injection supply, both in timing and amount ([Col. 8, ln 15-27]).

In re claim 2, see claim 1 above.
In re claim 3, Ahern and Katoh teach the method of claim 1, but fails to teach determining a tuned pipe temperature and determining trapped air mass estimation based on the tuned pipe temperature
However, the relationship between temperature and pressure of a gas (such as exhaust gas), in a confined space (such as an exhaust pipe) is well known in the art and is also routinely used by those of ordinary skill.  
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ahern, to incorporate using an exhaust pipe temperature in the estimation of a trapped air mass, since the relationship between temperature and pressure of a gas (such as exhaust gas), in a confined space (such as an exhaust pipe) is well known in the art.

Claims 14 and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Ahern (U.S. 5427083) in view of Katoh et. al. (U.S. 5630395) and in further view of Scharfenberg (U.S. 20100036585).
In re claim 14, Ahern teaches a system comprising: 
a barometric pressure sensor generating a barometric pressure signal (ambient pressure; [Col. 6, ln 33-36]), 
an engine speed sensor generating an engine speed signal (engine speed; [Col. 6, ln 33-36]); 
an intake air temperature sensor generating an intake air temperature signal (manifold charge air temperature; [Col. 6, ln 33-36]; also see intake air temperature; [Col. 2, ln 3-11]); 
a two-stroke engine (“…this may be particularly desirable with respect to a two stroke cycle engine”; [Col. 3, ln 45-54]); 4Application No.: 16/696,198Docket No.: 6136-000361-US 
a fuel system (fuel injection system; [Col. 4, ln 53-58]) comprising 
a fuel injector ([Col. 7, ln 8-11]); and 
a controller (ECU; [Col. 1, ln 9-16]), and 
controlling the fuel injector with a fuel pulsewidth (“…appropriate signal is given to the fuel injector to effect delivery for the required amount of fuel to the respective cylinders of the engine”; [Col. 7, ln 8-11]) determined by determining 
a trapped air mass estimation in response to the barometric pressure signal (as explained above), 
the engine speed signal (as explained above) and 
the intake air temperature signal (as explained above) and 
generating a fuel pulsewidth in response to the trapped air mass estimation (as explained above).
However, Ahern is silent regarding:
a tuned pipe temperature generating a tuned pipe temperature signal;
a fuel pressure sensor, 
fuel temperature sensor
However, the relationship between temperature and pressure of a gas (such as exhaust gas), in a confined space (such as an exhaust pipe) is well known in the art and is also routinely used by those of ordinary skill.  

Katoh discloses 
determining a tuned pipe pressure (“Exhaust system back pressure in the expansion chamber 43 is sensed by a sensor 71 and is outputted to the ECU 54 through a conductor 72.”; [Col. 8, ln 15-27]; fig. 1).
Scharfenberg teaches a fuel system having, inter alia,
a fuel pressure sensor (fuel rail pressure sensor 22; [0011]), 
fuel temperature sensor (fuel temperature sensor; [0016]).

Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ahern, to incorporate determining a tuned pipe pressure, as clearly suggested and taught by Katoh, in order to determine the fuel injection supply, both in timing and amount ([Col. 8, ln 15-27]). Further, it also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to incorporate using an exhaust pipe temperature in the estimation of a trapped air mass, since the relationship between temperature and pressure of a gas (such as exhaust gas), in a confined space (such as an exhaust pipe) is well known in the art, and thus can likewise be used similarly as a tuned pipe pressure (see above) in order to determine the fuel injection supply, both in timing and amount.
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ahern, to incorporate using a fuel pressure sensor, and a fuel temperature sensor in the fuel system, as clearly taught by Scharfenberg, in order to monitor the precision of the fuel system control and react in real time to changes in engine demand ([0019]).

In re claims 16-17, see claims 14 and 1-3 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747